Case 1:16-cv-06135-NLH-JS Document 152 Filed 11/18/19 Page 1 of 4 PageID: 2819



                                                                     [Doc. No. 139]
                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE


 DAVID GABROS, M.D.,

                           Plaintiff,

        v.                                        Civil No. 16-6135 (NLH/JS)

 SHORE MEDICAL CENTER, et al.,

                           Defendants.


                                        O R D E R

      This matter is before the Court on the “Joint Motion to Seal”

(“motion”) [Doc. No. 139] filed by defendants Shore Medical Center,

Scott Strenger, M.D., Jeanne Rowe, M.D., Peter Jungblut, M.D.,

Genesis       Healthcare     D/B/A      Linwood    Care     Center   (collectively,

“defendants”), and plaintiff David Gabros, M.D. (“plaintiff”). The

parties      seek   to    seal   Doc.    No.   136.   The    Court   exercises   its

discretion to decide the motion without oral argument. See FED. R.

CIV. P. 78; L. CIV. R. 78.1. For the following reasons, the motion

is DENIED without prejudice.

      Defendants          aver   the     document      contains      the   National

Practitioner Data Bank (“NPDB”) report submitted by Shore Medical

Center on June 18, 2015 as a result of the final adverse action

taken    by    Shore      Medical    Center    revoking      plaintiff’s   clinical

privileges. Mot. at 1.              The document was identified, but not
Case 1:16-cv-06135-NLH-JS Document 152 Filed 11/18/19 Page 2 of 4 PageID: 2820



attached to Doc. No. 136. Defendants aver the NPDB is a repository

of information relating to the professional competence and conduct

of physicians and other health care practitioners created by the

Secretary of the Department of Health and Human Services. Id. at

3 (citing 45 C.F.R. 60.1). Defendants state its goal is to improve

health care quality, protect the public, and reduce health care

fraud and abuse in the United States. Id. Last, defendants contend

that federal regulation prohibits public dissemination of any NPDB

report and only permit its disclosure in narrow circumstances, not

including general litigation. Id. at 4. Defendants aver that if

NPDB information is available to the public, reporting entities

will   be   less   inclined   to   provide   thorough   reports   regarding

problematic practitioners. Id. at 5. Therefore, defendants contend

that disclosure of the NPDB report will go against its stated goals

of improving health care quality, protecting the public, and

reducing health care fraud and abuse in the United States.

       It is well-established there is “a common law public right of

access to judicial proceedings and records.” In re Cendant Corp.,

260 F.3d 183, 192 (3d Cir. 2001) (citation omitted). When a party

files a motion to seal, it must demonstrate that “good cause”

exists for protection of the material at issue.             Securimetrics,

Inc. v. Iridian Techs., Inc., C.A. No. 03-4394 (RBK), 2006 WL

827889, at *2 (D.N.J. Mar. 30, 2006). Good cause exists when a

party makes “a particularized showing that disclosure will cause

                                      2
Case 1:16-cv-06135-NLH-JS Document 152 Filed 11/18/19 Page 3 of 4 PageID: 2821



a   ‘clearly   defined   and   serious    injury   to   the   party   seeking

closure.’” Id. (citing Pansy v. Borough of Stroudsburg, 23 F.3d

772, 786 (3d Cir. 1994)). In this District, motions to seal are

governed by Local Civil Rule 5.3(c) which states that motions to

seal shall include:

      [(1)] an affidavit, declaration, certification or other
      document of the type referenced in 28 U.S.C. § 1746 . .
      . [(2)] an index, substantially in form suggested by
      Appendix U, describing with particularity: (a) the
      nature of the materials or proceedings at issue; (b) the
      legitimate private or public interest which warrants the
      relief sought; (c) the clearly defined and serious
      injury that would result if the relief sought is not
      granted; (d) why a less restrictive alternative to the
      relief sought is not available; (e) any prior order
      sealing the same materials in the pending action; and
      (f) the identity of any party or nonparty known to be
      objecting to the sealing request. . . [and (3)] Proposed
      Findings of Fact and Conclusions of Law.
L.CIV. R. 5.3(c)(3).

      The Court has reviewed the motion and the document at issue

and finds defendants have failed to comply with Local Civil Rule

5.3(c) as their motion does not include an affidavit, declaration,

or other document of the type referenced in 28 U.S.C. § 1746. Also,

defendants have failed to comply with L.Civ. R. 5.3(c) as they

have not provided the Court with an unredacted version of the

document they wish to seal. The Court cannot determine whether a

document should be sealed without looking at the document itself.

The Court urges the parties to carefully read L.Civ. R. 5.3(c) and

to refile this motion in compliance with its requirements.



                                      3
Case 1:16-cv-06135-NLH-JS Document 152 Filed 11/18/19 Page 4 of 4 PageID: 2822



Accordingly, for the foregoing reasons,

      IT IS HEREBY ORDERED this 18th day of November 2019, that

defendants’ “Joint Motion to Seal” [Doc. No. 139] is DENIED without

prejudice; and it is further

      ORDERED that defendants are granted leave to refile a motion

to seal pursuant to L. CIV. R. 5.3(c), as amended, by December 9,

2019 as to Doc. No. 136. If the Motion is not timely filed, the

Clerk of the Court is directed to unseal the subject document.



                                    /s/ Joel Schneider
                                    JOEL SCHNEIDER
                                    United States Magistrate Judge




                                      4
